Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Restriction/Election
Applicant’s election without traverse of group I, claims 1-14 and 19-20 in the reply filed on 12/27/21 is acknowledged. Applicant’s election of peracetic acid, 1-hydroxyethylidene-1,1-diphosphonic acid as the phosphino polycarboxylic acid and EDTA as a chelating agent is also acknowledged.
Claims 6-9 and 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/election, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/27/21.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Man et al. (US PG pub. 2005/0152991A1).

The prior art discloses compositions containing a peracid such as peroctanoic acid, water and a stabilizer or sequestrant as 1-hydroxyethylidene-1,1-diphosphonic acid and phopshino polycarboxylic acid. Together these would provide a composition as claimed instantly. The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference as discussed above. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See  that the peroxycarboxylic acid ranges from about 0.0005% to about 5 wt. %, see [0066] and the amount of sequestrant is taught to be ranging from about 0.5% to about 50 wt.%, see [0197]. Therefore, it would be within skill of an artisan to manipulate their amounts in order to form an antimicrobial composition with optimum effect.

Claims 1-5, 10-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Keasler et al. (US PG pub. 2013/0259743A1).
Keasler et al. teaches a method of treating a water source comprising: adding a percarboxylic acid and peroxide-reducing agent to a water source to form a treated water source having a hydrogen peroxide to peracid ratio from about 0:100 to about 1:10 by weight, wherein the treated water source reduces corrosion caused by hydrogen peroxide and reduces microbial-induced corrosion, and wherein the antimicrobial composition does not interfere with friction reducers, viscosity enhancers, other functional ingredients found in the water source or combinations thereof, see claim 9. Keasler et al. teaches use of sequestrant including phosphino carboxylic acid or salt thereof, see [0151]. Keasler teaches use of phopshino polycarboxylic acid such as 1-hydroxyethylidene-1,1-diphosphonic acid as a chelating agent and also teaches use 
The prior art discloses compositions containing a peracid such as peroctanoic acid, water and a stabilizer or sequestrant as 1-hydroxyethylidene-1,1-diphosphonic acid and phopshino polycarboxylic acid. Together these would provide a composition as claimed instantly. The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision). The reference teaches aqueous water treatment antimicrobial composition comprising from about 0 to 1wt.% hydrogen peroxide, from about 0.0001% to about 20.0wt. % percarboxylic acid, see claim 22. Use of peroxyacetic acid and 
Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 10, 12, 14 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 20 of copending Application No. 15/733,904 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite, an aqueous composition comprising a peroxyacid; and
one or more polymeric stabilizers selected from a) a phosphino polycarboxylic acid, or salt thereof, the phosphino polycarboxylic acid having a molecular weight of 1500 to 10,000 g/mol; and b) a polymer, or salt thereof, with molecular weight of 3000 to 15,000 g/mol. The copending claims recite an aqueous composition comprising hydrogen peroxide; an alkali metal chlorate; and one or more polymeric stabilizers selected from
a) a phosphino polycarboxylic acid, or salt thereof, the phosphino polycarboxylic acid having a molecular weight of 1500 to 10,000 g/mol; and b) a polymer, or salt thereof, with molecular weight of 3000 to 15,000 g/mol. The copending claims recite a specific .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 10, 12, 14 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-14 and 20 of copending Application No. 17/058,761 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite, an aqueous composition comprising a peroxyacid; and
one or more polymeric stabilizers selected from a) a phosphino polycarboxylic acid, or salt thereof, the phosphino polycarboxylic acid having a molecular weight of 1500 to 10,000 g/mol; and b) a polymer, or salt thereof, with molecular weight of 3000 to 15,000 g/mol. The copending claims recite an aqueous composition comprising hydrogen peroxide; an alkali metal chlorate; and one or more polymeric stabilizers selected from
a) a phosphino polycarboxylic acid, or salt thereof, the phosphino polycarboxylic acid having a molecular weight of 1500 to 10,000 g/mol; b) a poly(acrylic acid), or a salt thereof, with molecular weight of 4000-5000 g/mol; and c) a polymer, or salt thereof, with molecular weight of 3000 to 15,000 g/mol. The copending claims recite a specific peroxyacid such as hydrogen peroxide which reads on the claimed peroxyacid. The copending claims recite use of a phosphino polycarboxylic acid as a stabilizer which reads on the claimed stabilizer. The open-ended comprising language of instant claims do not exclude reading alkali metal chlorate into the instant claims.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612